Duckworth, Chief Justice.
1. While the wife’s petition, for a divorce and alimony contained allegations of her equitable interest in described real estate, and a prayer was that title be awarded to her, yet the charge did not submit this question to the jury but submitted only the question of divorce and alimony, and the award of the real estate to the wife is construed to have been made under the prayer for alimony. See Simmons v. Simmons, 194 Ga. 649 (22 S. E. 2d, 399).
2. Construed, as it must be, in connection with the charge, which submitted the only issues that the jury was authorized to decide, the verdict was neither vague nor indefinite nor contrary to the evidence, as contended in the motion to vacate and set aside.
3. The cross-action of the husband prayed only for a divorce; consequently, he had no reason to complain because of the failure to submit to the jury an issue as to his equity in the property described in the petition.
4. Accordingly, the court did not err in overruling the husband’s motion to vacate and set aside the verdict and judgment in favor of the wife granting a divorce and awarding alimony, based upon the foregoing complaints. Alford v. Alford, 189 Ga. 630 (7 S. E. 2d, 278); Seagraves v. Seagraves, 193 Ga. 280 (18 S. E. 2d, 460); Brewer v. Brewer, 205 Ga. 759 (55 S. E. 2d, 147).

Judgment affirmed.


All the Justices concur.